
	
		I
		111th CONGRESS
		1st Session
		H. R. 4133
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Cantor (for
			 himself and Mr. Davis of Alabama)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  public school rehabilitation from the tax-exempt use exception to the
		  rehabilitation credit.
	
	
		1.Exemption of public school
			 rehabilitation from tax-exempt use exception to rehabilitation credit
			(a)In
			 generalClause (v) of section
			 47(c)(B) of the Internal Revenue Code of 1986 (relating to tax-exempt use
			 property) is amended by adding at the end the following new subclause:
				
					(III)Public
				schoolsSubclause (I) shall
				not apply in the case of a building which—
						(aa)is
				tax-exempt use property (as so defined),
						(bb)before any
				qualified rehabilitation expenditures were incurred (determined after the
				application of this subclause) was used as a public school established by and
				operated under the supervision of an eligible local education agency (as
				defined in section 54E(d)(2)) to provide education or training below the
				postsecondary level, and
						(cc)when such
				building is first placed in service after such expenditures are incurred, is
				reasonably expected to be used as a public school under the supervision of such
				eligible local education
				agency.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 expenditures properly taken into account for periods after the date of the
			 enactment of this Act.
			
